HEAD, J.
The confessions of the defendant were shown to have been voluntary, and the court committed no error in admitting them.
Upon the other questions raised by the record the judgment of the city court must be affirmed on the authority *29of Woodley et al. v. State, at the present term, ante, p. 23.
The time fixed by the city court for the execution of the sentence haying passed, it is ordered that the sentence be executed by the proper officer, in manner and form as prescribed by law, on Friday the 13th day of July, 1894.
Affirmed.